Citation Nr: 0707311	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-25 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1974 until March 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


REMAND

In December 2003, the veteran had a hearing before a Veterans 
Law Judge who is no longer at the Board.  The veteran was 
informed of this fact in a February 2007 letter.  That 
communication advised him of his right to attend another 
hearing before a Veterans Law Judge, either in Washington, 
D.C., or at his local RO.  He was additionally apprised of 
the possibility of a videoconference hearing.  

In February 2007, the veteran responded to the communication 
described above, expressing his desire for a new hearing 
before a Veterans Law Judge sitting at the RO.  Accordingly, 
the case is REMANDED for the following action:

The veteran should be scheduled for an in-
person hearing before a traveling 
Veteran's Law Judge at the Montgomery, 
Alabama RO.  The veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
his right to have a videoconference 
hearing as an alternative.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



